On Rehearing.
Ex mero motu we have restored the cause to reconsider the grounds for remandment for proper sentencing.
We now consider that there was no error in the form of' sentence to hard labor for “the State of Alabama for the use of Perry County.” -That expression merely reflected that the governing body of Perry County delivered its hard labor convicts to the State.
Act No. 61, approved June 21, 1957, (1) added to Code 1940, T. 15, § 325, the proviso, “provided, however, no misdemeanor prisoner may be sentenced to the penitentiary,” which was already considered to be the law without the benefit of further enactment, and (2) repealed §§ 96, 97, and 99 of T. 45, whereunder county prisoners at hard labor could be delivered to the State.
The delivery to the State having been done away with, the above form of sentence in its execution is to be construed in the light of the new Act. The expression, “the State of Alabama for the use of,” having been harmless surplusage initially, is now functus officio insofar as it connoted that Perry County hard labor prisoners were to be delivered to the State.
Therefore, the judgment below is due in all things to be affirmed; opinion modified accordingly.
Application for rehearing overruled.